RESOLUCIÓN
En el informe Visión en Ruta al Futuro, la Comisión Futurista de los Tribunales señaló que los tribunales de-bían promover el más amplio acceso de la ciudadanía a través de una representación legal adecuada, entre otras medidas. En particular, se recomendó que la Rama Judicial debía establecer diversas estrategias prioritarias para asegurar esta representación legal a las personas de esca-sos recursos económicos en nuestra sociedad, así como a otras que, sin ser indigentes, carecen de los medios para contratar servicios legales, pero no cualifican para recibir *704estos servicios de los programas existentes. Este asunto de vital importancia a nuestro sistema de justicia fue amplia-mente discutido durante los días 2 y 3 de mayo de 2002 en las sesiones de la Vigésima Conferencia Judicial y del Primer Congreso de Acceso a la Justicia en Puerto Rico.
Durante estas sesiones se discutieron los problemas que aquejan a muchas de las organizaciones que prestan servi-cios legales para las personas indigentes y de escasos re-cursos económicos. Los problemas de financiamiento que han afectado organizaciones como Servicios Legales de Puerto Rico Inc., la Sociedad para Asistencia Legal, Pro-bono y la Oficina Legal de la Comunidad, afectan directa-mente el área de prestación de servicios al ocasionar la exclusión de servicios en ciertas áreas de necesidad de la ciudadanía como medida cautelar ante el impacto de re-ducción presupuestaria. Es imperativo determinar si los servicios legales existentes atienden de forma adecuada las necesidades de la ciudadanía.
De estas actividades surgieron valiosas recomendacio-nes, entre las que se destaca la necesidad de estudiar y evaluar la prestación de servicios legales a tan importante sector de nuestra población para asegurar la disponibili-dad de éstos en sus áreas de necesidad, y para facilitar y hacer viable el acceso de estas personas a los procesos ju-diciales para la vindicación de sus derechos y la solución de los problemas que más les aquejan.
El ilustre Colegio de Abogados de Puerto Rico —creado, entre otros propósitos, para la protección y defensa de los derechos de la ciudadanía— comparte con la Rama Judicial de Puerto Rico un rol protagónico en el estudio de esta situación y en la búsqueda de alternativas viables y crea-tivas para facilitar el acceso a los tribunales. A través de su Fondo de Fianza Notarial, ha colaborado en diversos pro-yectos encaminados hacia estos fines y el de mejoramiento de la clase togada en Puerto Rico.
*705En atención a esta situación, y acogiendo las recomen-daciones del Informe de la Comisión Futurista de los Tribunales y aquellas surgidas durante la pasada Conferencia Judicial y el Primer Congreso de Acceso a la Justicia, se crea la Comisión de Acceso a la Justicia.
La Comisión de Acceso a la Justicia se establece con la finalidad de ser una comisión asesora independiente del Tribunal Supremo con sede en el Colegio de Abogados de Puerto Rico; con el propósito de formular, para la conside-ración del Tribunal, un plan estratégico para el desarrollo de un sistema comprensivo e integrado de servicios sufi-cientes que garanticen a la población indigente y aquellos en desventaja económica, servicios de abogacía, solución de conflictos y procesamiento de sus necesidades de orden civil de la mayor calidad. Esta Comisión presentará al Tribunal Supremo dicho plan dentro de un período de seis meses.
El desarrollo de la encomienda de esta Comisión reque-rirá, entre otras funciones: evaluar las fortalezas, las debi-lidades, los riesgos y las oportunidades de los diversos ser-vicios de prestación de asistencia jurídica; estudiar las necesidades de la población, y proponer las alternativas que permitan integrar, mejorar, ampliar o consolidar los servicios legales que aseguren un acceso a la justicia rá-pida y eficiente en el marco de un proyecto sostenible y que perdure para generaciones futuras. Para el logro de estos fines, se autoriza a la Comisión a: (1) preparar propuestas que permitan financiar sus actividades; (2) recibir asisten-cia de los programas existentes de servicios legales en Puerto Rico y del ilustre Colegio de Abogados de Puerto Rico; (3) nombrar el personal de apoyo y aquellos comités de trabajo que sean necesarios, e integrar a ellos personas con los conocimientos y las experiencias afines a los traba-jos de la Comisión.
*706La Comisión de Acceso a la Justicia queda constituida por las personas siguientes:
1. Ledo. José Alberto Morales, presidente de la Comi-sión de Acceso a la Justicia.
2. Ledo. Arturo Dávila Toro, presidente del Colegio de Abogados.
3. Dra. Linda Colón Reyes, directora del Programa de Comunidades Especiales.
4. Hon. Mirinda Vincenty Nazario, jueza superior, Tribunal de Primera Instancia.
5. Ledo. Rafael Cortés Dapena, del Bufete Fiddler González & Rodríguez.
6. Sr. Rafael Martínez Margarida, socio de Price Waterhouse.
7. Dr. Efrén Rivera Ramos, decano de la Escuela de Derecho, Universidad de Puerto Rico.
8. Leda. Myra Sonia Gaetán, procuradora de familia retirada.
9. Sr. Ángel Blanco Bottey, miembro de la Junta de Directores de la Sociedad para Asistencia Legal.
10. Ledo. Arturo L. Hernández González, presidente de la Junta de Directores de Servicios Legales de Puerto Rico, Inc.
11. Ledo. Antonio Vidal, presidente de la Junta de Directores de Pro Bono, Inc.
12. Ledo. Carlos A. Rodríguez Vidal, presidente de la Junta de Directores de la Oficina Legal de la Comunidad, Facultad de Derecho, Universidad Interamericana de Puerto Rico.
13. Ledo. Miguel Pérez Vargas, abogado en la práctica privada.
14. Sor Rosita M. Bauzá, ex directora de los Centros Sor Isolina Ferré.
15. Ledo. Florencio Merced Rosa, presidente de Comu-nicadora Nexus.

Publíquese.

*707Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo